Advisory Action
Applicant’s after final amendments and arguments filed under AFCP 2.0 on 3/10/2020 have been fully considered. Claim 1 is amended. Claims 6-10 and 12 had been cancelled. New claims 13 and 14 are added. The amendments are not entered for the reasons stated below.
Response to Amendments and Arguments
Applicant’s argument that the combination of KATO (US-2013/0309341 ), hereinafter KATO, in view of ISHIMATSU (US-2015/0061445), hereinafter ISHIMATSU, is based on impermissible hindsight, has been fully considered and found not to be persuasive (see after final arguments of 3/10/2020, pages 8-10).
Applicant states that it is an impermissible hindsight reasoning to replace the remaining portion of KATO with the straight portion 36, 37 of ISHIMATSU. That is, there is no proper reasoning for one of ordinary skill in the art to purposefully choose to replace the remaining portion of KATO with the straight portion 36, 37 of ISHIMATSU. There is no proper reason to: (i) replace the portion indicated as reference number 221 in Fig. 4 of KATO with the straight portion 36, 37 of ISHIMATSU, (ii) replace the whole through hole which is the diameter reducing part 221 of KATO with the straight portion 36, 37 of ISHIMATSU and/or (iii) replace the remaining portion (i.e., the portion other than the portion as indicated as reference number 221) of KATO with the straight portion 36, 37 of ISHIMATSU. Applicant respectfully submits that the end face plates 18, 19 in ISHIMATSU cannot reasonably be considered a "cull plate". More specifically, Applicant respectfully submits that the first/second end face plates 18, 19 in ISHIMATSU are a part of the elements that form a rotor having permanent magnets 10. See paragraph [0048] of ISHIMATSU. That is, in a manufacturing method of ISHIMATSU, the first/second end face plates 18, 19 are not separated from a laminated core body 13.
	The Examiner respectfully disagrees. Note that the reference number 221 in Fig. 4 of KATO was not replaced. The Examiner did not replace the entire cull plate and through hole of KATO with that of ISHIMATSU. As explained in the final office action of 12/14/2021 (pages 5-6), KATO's cull plate and through hole reads on the relevant limitations of instant claim 1. Specifically, the reducing portion of KATO's through hole clearly reads on the applicant's similar limitation. This is the important feature of KATO that is discussed in detail {[0038]}. Applicant arguments regarding ISHIMATSU’s cull plate and the diameter increasing portion is moot, since the Examiner did not rely on them. The Examiner never equated the claimed cull plate to the end face plates of ISHIMATSU. The Examiner requests that the Applicant indicate the passages from the final office action of 12/14/2020 that show this assertion.
The Examiner only relied on and incorporated the straight portion of ISHIMATSU in the cull plate of KATO. It is just that KATO does not explicitly describe the shape of the rest of the through hole (the not-numbered portion in FIG. 4, below 221). As such, one of ordinary skill in the art would have been motivated to look to prior art and determine appropriate shapes for the remaining portions of the through hole. Such prior art is ISHIMATSU. The advantage of the remaining shape of the cull plate's through hole is clearly and explicitly detailed by ISHIMATSU {[0015], [0031]}; the advantage being reduction of the usage of resin. Thus, one would have been highly motivated to have included the teachings of ISHIMATSU in the method of KATO to reduce the amount of resin, thus prevent extra waste. 
the remaining and straight portion of the through hole as taught by ISHIMATSU is included in the method of KATO. The main feature of KATO as related to the reducing portion is not affected by this simple substitution. In other words, the functionality of KATO's reducing portion of through hole that introduces the resin into the mold is not affected by the upstream resin flow portion and shape.
The Examiner also notes that the advantage of the straight portion of through hole taught by ISHIMATSU stands by itself and has no relation to the rest of ISIMATSU's through hole. Reduction of the usage of resin applies to both the reducing portion of KATO and also the expanding portion of ISHIMATSU. This reduction in the usage of resin is the strong motivation for an artisan to have substitutes the remaining portion of KATO's through hole with a straight one as taught by ISHIMATSU. 
Additionally, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The amended limitation to claim 1 was discussed during the AFCP 2.0 interview. Applicant’s representative indicated that in this method limitation, it is recited that the retaining and contact is due to the limitation of “resin that has solidified”. This limitation overcomes the cited prior art. The Examiner disagrees. The primary art of KATO [0057] note that breakage indicates solidification}. The Examiner submits that since combination of KATO and ISHIMATSU has the same configuration of a taper portion followed by a straight portion and the resin is solidified in these portions, the recited “contact” limitation is met since at just after separation the tapered portion will not be in contact the solidified resin and the straight portion will be still in contact since the separation is not complete.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748